Name: Commission Regulation (EEC) No 1353/85 of 23 May 1985 re-establishing the levying of customs duties on certain women' s, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, products of category 15 B (code 40.0155), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5. 85 Official Journal of the European Communities No L 135/21 COMMISSION REGULATION (EEC) No 1353/85 of 23 May 1985 re-establishing the levying of customs duties on certain women's , girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, products of category 15 B (code 40.0155), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3563/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, cloaks and capes, jackets and blazers, products of cate ­ gory 15 B (code 40.0155), the relevant ceiling amounts , to 9 800 pieces ; whereas on 21 May 1985 imports of the products in question into the Community, origina ­ ting in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan , HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annexes I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of those Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Whereas, in respect of certain women's, girls ' and infants' woven overcoats, raincoats, and other coats, Article 1 As from 27 May 1985 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3563/84, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Code Category CCT heading No NIMEXE code (1985) Description ( 1 ) (2) (3) (4) 40.0155 15 B ex 61.02 B 61.02-31 , 32, 33, 35, 36, 37, 39, 40 Women's girls' and infants' outer garments : B. Other : Women's, girls ' and infants' woven overcoats, rain ­ coats and other coats, cloaks and capes ; capes, and blazers, other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 338 , 27 . 12 . 1984, p. 98 . No L 135/22 Official Journal of the European Communities 24. 5. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 May 1985. For the Commission COCKFIELD Vice-President